BUOYANT AUTOMATIC CLEANERS FOR SPAS AND OTHER WATER-CONTAINING VESSELS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 6 of U.S. Patent No. 11,371,254. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 3-4, and 6 of Patent No. 11,371,254 encompass all of claims 1-8 in the instant application; i.e. the instant application is broader than the patent.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claims 1, 4, and 6 recite, “means for exhausting” is interpreted under 35 U.S.C. 112(f) as exhaust port (42) (Para. 5 under Detailed Description).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Mastio et al. (US8763187).
Regarding claim 1, Mastio et al. teach an automatic cleaner for a water-containing vessel, comprising (Abstract):
a. a body comprising an inlet (25), an outlet (37), a rear, and a bottom surface extending from the inlet to the rear (see annotated Figs. 2 and 7; Fig. 7);
b. a front motive element (5) and a rear motive element (6) for moving the body along a surface of the water-containing vessel (Fig. 7);
and c. means for exhausting water (41) from the body through the outlet in a first direction, wherein the first direction forms an acute angle with the surface of the water- containing vessel when the body is moving along the surface of the water-containing vessel, and wherein the bottom surface slopes upward so as to be closer to the surface of the water-containing vessel at the front motive element than at the rear motive element (see annotated Fig. 7; Fig. 7).
Regarding claim 2, Mastio et al. teach wherein: the bottom surface has a generally planar portion (see annotated Fig. 7);
an acute angle is formed between the generally planar portion of the bottom surface and the surface of the water-containing vessel (see annotated Fig. 7);
and the acute angle formed between the bottom surface and the surface of the water- containing vessel differs from the acute angle formed between the first direction and the surface of the water-containing vessel (see annotated Fig. 7).
Regarding claim 4, Mastio et al. teach an automatic cleaner for a water-containing vessel, comprising (Abstract):
a. a body comprising an inlet (25), an outlet (37), and a bottom surface (Fig. 7; see annotated Fig. 7);
b. means, comprising a front motive element (5) and a rear motive element (6), for moving the body along a surface of the water-containing vessel (Fig. 7);
and c. means for exhausting water (41) from the body through the outlet in a first direction, wherein: each of the first direction and at least a portion of the bottom surface forms an acute angle with the surface of the water-containing vessel when the body is moving along the surface of the water-containing vessel (Fig. 7; see annotated Fig. 7);
and the bottom surface slopes upward so as to be closer to the surface of the water- containing vessel at the front motive element than at the rear motive element (See annotated Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Matiso et al. (US8763187).
Regarding claim 3, Matiso et al. the acute angle formed between the first direction and the surface of the water-containing vessel is between 30 and 75° (Col. 6, lines 42-45).
Matiso et al. is silent to wherein the acute angle formed between the generally planar portion of the bottom surface and the surface of the water-containing vessel is approximately 20°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the both the acute angles of Matiso et al. through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodrufl 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Regarding claim 5, Matiso et al. teach wherein the acute angle formed between the first direction and the surface of the water-containing vessel is between 30 and 75° (Col. 6, lines 42-45).
Matiso et al. is silent to wherein the acute angle formed between the generally planar portion of the bottom surface and the surface of the water-containing vessel is approximately 20°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the both the acute angles of Matiso et al. through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodrufl 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Claims 6-8 rejected under 35 U.S.C. 103 as being unpatentable over Pichon et al. (US20110047727) in view of Barcelos et al. (US 20160244988).
Regarding claim 6, Pichon et al. teach an automatic cleaner for a water-containing vessel, comprising (Abstract):
a. a body (1) comprising an inlet (9), an outlet (10), a front portion, a rear, and a bottom surface (annotated line) extending from the inlet to the rear (Fig. 1; see annotated Fig. 2);
b. means, comprising at least one driven front motive element (4) and at least one driven rear motive element (3), for moving the body along a surface of the water-containing vessel (Fig. 2);
and c. means for exhausting water (14, or exhaust port) from the body (1) through the outlet (10) in a first direction (Figs. 1-2; see annotated Fig. 2), 
(i) the first direction forms an acute angle of approximately 15-45° with the surface of the water-containing vessel when the body is moving along the surface of the water-containing vessel (see annotated Fig. 2; [0106]);
(ii) the bottom surface slopes upward so as to be closer to the surface of the water- containing vessel at the at least one driven front motive element (4) than at the at least one driven rear motive element (3) (Fig. 2; see annotated Fig. 2);
(iii) the at least one driven front motive element comprises a scrubber (4) (Fig. 2; [0112-0113]);
(iv) the at least one driven rear motive element (3) comprises a wheel (Fig. 2).
Pichon et al. is silent to wherein: (i) the first direction forms an acute angle of approximately 60° with the surface of the water-containing vessel when the body is moving along the surface of the water-containing vessel;
and (v) the scrubber is driven at a higher rotation speed than the wheel.
Barcelos et al. teach an automatic cleaner (100) for a water-containing vessel, comprising (Fig. 2):
a body comprising an inlet (113) and an outlet (122) (Fig. 2);
means for moving (130) the body along a surface of the water-containing vessel (Fig. 2);
the scrubber (140) is driven at a different speed than the wheel (130) (Fig. 2; [0048]).
As to (i) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the angles of Pichon et al. through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodrufl 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
As to (v), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to move the scrubber at different speeds than the wheel, as taught by Barcelos et al., in the invention of Pichon et al. to perform more agitation along the surface being cleaned.  More agitiation by the scrubber on the surface would result in a cleaner result.  Further, Van Der Meijden et al. (US 20160333600) teaches it is known in the art of pool cleaners to have scrubbers moving at a faster speed than passive devices and rollers ([0008]).
Regarding claim 7, Pichon et al. in view of Barcelos et al. teach wherein an acute angle is formed between at least a portion of the bottom surface and the surface of the water-containing vessel (Pichon et al., see annotated Fig. 2).
	Regarding claim 8, Pichon et al. in view of Barcelos et al. teach wherein the acute angle formed between the at least a portion of the bottom surface and the surface of the water-containing vessel (Pichon et al., see annotated Fig. 2).
Pichon et al. in view of Barcelos et al. are silet to wherein the acute angle is approximately 20°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the acute angle formed between the bottom surface and the water-containing vessel of Pichon et al. through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodrufl 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).

    PNG
    media_image1.png
    402
    436
    media_image1.png
    Greyscale

Matiso et al., annotated Fig. 2

    PNG
    media_image2.png
    614
    689
    media_image2.png
    Greyscale

Mastio et al., annotated Fig. 7

    PNG
    media_image3.png
    572
    797
    media_image3.png
    Greyscale

Pichon et al., annotated Fig. 2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733